Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following Office action in response to communications received February 24, 2021. Claims 1, 8 and 15 have been amended. Therefore, claims 1-20 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the Claim Objections and 35 U.S.C. 112(f) rejections, set forth in the previous office action dated September 24, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear wherein the specified worksheet-building engine recites function they all fail to recite sufficiently definite structure, material or acts to perform that function within the specification. Nothing in the specification explicitly discloses what a worksheet-building engine is besides it being part of system 300, wherein the system 300 as a group consisting of a user device 316 in communication with the database 318, the validation engine 310, the worksheet-building engine 312, and the proactive-notification engine 314 via the network 320 (see specification paragraph 72).  Appropriate clarification and correction required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 8 and 15 are directed to creating and documenting protocol orders in a molecular diagnostic laboratory environment. The claim(s) recite(s) compile a set of protocol statements to be included in the testing-procedure worksheet; presenting a protocol-statement input field; receiving an input of each protocol statement included in the set of protocol statements, wherein receiving the input adds each protocol statement to the testing-procedure worksheet, wherein each protocol statement includes a respective step to be carried out when performing the diagnostic testing procedure, wherein the respective step for each protocol statement results in a respective value when the respective step is performed, and wherein the respective value is to be received and stored in a data-store in association with a clinical order as part of an documentation process; associating a unique protocol-order identifier with the testing-procedure worksheet by storing the one or more protocol statements in association with the unique protocol-order identifier, the unique protocol-order identifier uniquely identifying respective values of the set of protocol statements generated by steps carried out when performing the diagnostic testing procedure; receiving a command to initiate the testing-procedure worksheet that includes the set of protocol statements; presenting the set of protocol statements; receiving a value that is generated as a result of executing a protocol statement during performance of the diagnostic testing procedure; determining that the value fails to satisfy a pre-determined threshold value; retrieving one or more backup protocol statements by referencing the protocol statement in a datastore, wherein the one or more backup protocol statements are associated with the protocol statement in the datastore and are supplemental to the protocol statement by identifying one or more steps to be carried out when the value fails to satisfy 
The limitations of compile a set of protocol statements to be included in the testing-procedure worksheet; presenting a protocol-statement input field; receiving an input of each protocol statement included in the set of protocol statements, wherein receiving the input adds each protocol statement to the testing-procedure worksheet, wherein each protocol statement includes a respective step to be carried out when performing the diagnostic testing procedure, wherein the respective step for each protocol statement results in a respective value when the respective step is performed, and wherein the respective value is to be received and stored in a data-store in association with a clinical order as part of an documentation process; associating a unique protocol-order identifier with the testing-procedure worksheet by storing the one or more protocol statements in association with the unique protocol-order identifier, the unique protocol-order identifier uniquely identifying respective values of the set of protocol statements generated by steps carried out when performing the diagnostic testing procedure; receiving a command to initiate the testing-procedure worksheet that includes the set of protocol statements; presenting the set of protocol statements; receiving a value that is generated as a result of executing a protocol statement during performance of the diagnostic testing procedure; determining that the value fails to satisfy a pre-determined threshold value; retrieving one or more backup protocol statements by referencing the protocol statement in a datastore, wherein the one or more backup protocol statements are associated with the protocol statement in the datastore and are supplemental to the protocol statement by identifying one or more steps to be carried out when the value fails to satisfy the pre-determined threshold value; presenting the one or more backup protocol statements; receiving a selection of a backup protocol statement that is included among the one or more backup protocol statements and that results in a respective value that is to be received and stored in association with the unique protocol-order identifier when performing the diagnostic testing procedure; and transforming the testing-procedure following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “worksheet-building engine, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media) nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “worksheet-building engine, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media” language, “initiating a worksheet-building engine” in the context of this claim encompasses the user manually compiling a set of protocol statements to be included in the testing-procedure worksheet. Similarly, the receiving an input that specifies the clinical order to be carried out using the one or more pieces of laboratory equipment, covers performed by managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performed by managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “worksheet-building engine, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media” to perform all of the compile a set of protocol statements to be included in the testing-procedure worksheet; presenting a protocol-statement input field; receiving an input of each protocol statement included in the set of protocol statements, wherein receiving the input adds each protocol statement to the testing-procedure worksheet, wherein each protocol statement includes a respective step to be carried out when performing the diagnostic testing procedure, wherein the respective step for each protocol statement results in a respective value when the respective step is performed, and wherein the respective value is 
Claim 1 has additional limitations (i.e., worksheet-building engine, datastore, display device). Claim 8 has additional limitations (i.e., lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media, worksheet-building engine, datastore, 
Dependent claims 2-7, 9-14 and 16-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Pub. No.: US 20020087358 A1 in view of Hodge Pub. No.: US 20050239125 A1 in view of Thurkral et al. Pub. No.: US 20090006129 A1.

As per CLAIM 1, Gilbert teaches a computerized method of supplementing a testing-procedure worksheet, which lists a series of steps to be carried out when performing a diagnostic testing procedure, the method comprising: 
--…compile a set of protocol statements to be included in the testing-procedure worksheet (see at least paragraphs 39, 46 and 48); 
--…a protocol-statement input field (see at least paragraphs 39, 46 and 48);  
--receiving in the protocol-statement input field an input of each protocol statement included in the set of protocol statements (see at least paragraphs 39, 46 and 48),
--wherein receiving the input adds each protocol statement to the testing-procedure worksheet (see at least paragraphs 39, 46 and 48), 

--associating a unique protocol-order identifier with the testing-procedure worksheet by storing the one or more protocol statements in association with the unique protocol-order identifier, the unique protocol-order identifier uniquely identifying respective values of the set of protocol statements generated by steps carried out when performing the diagnostic testing procedure, and the unique protocol-order identifier being usable to retrieve the respective values from a datastore (see at least paragraph 31); 
--receiving a command to initiate the testing-procedure worksheet that includes the set of protocol statements (see at least paragraph 48); and 
--presenting by a display device the set of protocol statements (see at least paragraph 38). 
Gilbert fails to teach:
--initiating a worksheet-building engine configured to…;
--presenting a worksheet-building user interface that includes…;
--wherein the respective step for each protocol statement results in a respective value when the respective step is performed, and 
--wherein the respective value is to be received and automatically stored in a datastore in association with a clinical order as part of an electronic documentation process; 
--receiving a value that is generated as a result of executing a protocol statement during performance of the diagnostic testing procedure; 
--determining that the value fails to satisfy a pre-determined threshold value; 
--retrieving one or more backup protocol statements by referencing the protocol statement in a datastore, wherein the one or more backup protocol statements are associated with the protocol statement in the datastore and are supplemental to the protocol statement by identifying one or more steps to be carried out when the value fails to satisfy the first pre-determined threshold value, and wherein a first one of the one or more backup protocol statements is associated with a textual input; 
--presenting by the display device the one or more backup protocol statements simultaneously with the set of protocol statements and the testing-procedure worksheet;

--transforming the testing-procedure worksheet without initiating a new worksheet-building process by inserting the backup protocol statement among the set of protocol statements. 
Hodge teaches laboratory information management system software.  The function of LIMS 24 is to be a repository for data, to control automation of a laboratory, to track samples, to chart work flow, and to provide electronic data capture. IMS 24 will generate a worksheet for laboratory personnel (not shown).  The worksheet outlines the probes and primer sets that the operator will need to prepare or gather in order to test the latest samples.  The LIMS 24 worklist will generate a single file.  The file format may include, but is not limited to, ASCII, XML or HTML.  The file will be written into a specified directory on the network drive.  The name of the file will be unique and will correlate to a run number.  The extension will be unique for worklist files (see: at least paragraphs 85, 90 and 125).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hodge within the systems/methods as taught by reference Gilbert with the motivation of providing variable results depending on the laboratory and even depending on skill of laboratory workers (see Hodge paragraph 7).
Gilbert and Hodge fail to teach:
--wherein the respective step for each protocol statement results in a respective value when the respective step is performed, and 
--wherein the respective value is to be received and stored in a datastore in association with a clinical order as part of an electronic documentation process; 
--receiving a value that is generated as a result of executing a protocol statement during performance of the diagnostic testing procedure; 
--determining that the value fails to satisfy a pre-determined threshold value; 
--retrieving one or more backup protocol statements by referencing the protocol statement in a datastore, wherein the one or more backup protocol statements are associated with the protocol 
-- presenting by the display device the one or more backup protocol statements simultaneously with the set of protocol statements and the testing-procedure worksheet; 
--receiving a selection of a backup protocol statement that is included among the one or more backup protocol statements and that results in a respective value that is to be received and stored in association with the unique protocol-order identifier when performing the diagnostic testing procedure; and 
--transforming the testing-procedure worksheet as presented on the display device without initiating a new worksheet-building process by inserting the backup protocol statement among the set of protocol statements that are presented with one another. 
Thurkral et al. teaches a data collection protocols module 70 contains multiple different data collection protocols, each designed to provide for the collection of one or more particular types of patient-specific data to be collected in a particular manner.  More specifically, each data collection protocol contained in the data collection protocols module 70 specifies the data that is to be collected, the manner in which the data is to be collected, i.e., the manner in which the data collection is to be performed, any restrictions on the data collection protocol, any special tools and/or devices, electronic or otherwise, to be used in collecting the data, and any safeguards and/or data collection techniques that will ensure and/or increase the quality of the collected data.  Illustratively, the patient-specific data that is collected according to any of the various data collection protocols is stored in the database 24 (FIG. 2), although some or all of this collected data may alternatively be stored in one or more other databases and/or memory units that is/are accessible by the server computer 12 and/or client computer 14. 
Each data collection protocol stored in the data collection protocols module 70 is defined for a specific purpose, and comprises a data collection schema that has been tested and evaluated to achieve at least one particular objective, provided that conventional data compliance and integrity checks have been satisfied.  To this end, each data collection protocol may include, or have access to, for example, a data compliancy procedure in the form of a mathematical module that checks for inconsistencies in the collected data, and that checks requirements defined for the particular data that has been collected.  data value range(s), date range(s), and the like.
Process 100 may include presenting to the user on the monitor 36 recommendations for proceeding in selecting an action and a data availability status based on a current assessment of the data quality and availability of certain data in the collected data in step 105.  As discussion giving greater details on this step is provided in a later section.  The process 100 advances then to step 106 where the client computer 14 or server computer 12 is operable to determine whether the data integrity and/or data quality checks of each data collection protocol have passed or failed (or pass/failed based on the selected recommendation and data availability status in step 105).  If one or more data integrity and/or quality checks have failed, algorithm execution advances, in the illustrated embodiment, back to step 102 so that a new set of patient-specific data may be collected according to the one or more failed data collection protocols.  Optionally, as shown in FIG. 4, the process 100 may include an additional step 108 between the "FAIL" branch of step 106 and step 102.  In this embodiment, the client computer 14 or server computer 12 is operable at step 108 to identify only the data that needs to be re-collected, i.e., data within any one or more data collection protocol that is corrupt or that otherwise does not pass the data integrity and/or quality checks (see at least Thurkral et al. paragraphs 71-72 and 96).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Thurkral et al. with the systems/methods as taught by references Gilbert and Hodge with the motivation of specifying on the computer one or more protocols that address specific diagnosis and therapy needs of the patient (see Thurkral et al. paragraph 10).

As per CLAIM 2, Gilbert, Hodge and Thurkral et al. teach the method of claim 1 further comprising, storing the protocol statement in association with the backup protocol statement when testing-procedure worksheet is created using the worksheet-building engine and before the command to initiate the testing-procedure worksheet is received (see at least Gilbert paragraph 31). 
The obviousness of combining the teachings of Gilbert, Hodge and Thurkral et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 3, Gilbert, Hodge and Thurkral et al. teach the method of claim 1, wherein the diagnostic testing procedure is related to a microbiological laboratory procedure, molecular pathological testing, genetic testing, radiological testing, or any combination thereof (see at least Hodge paragraph 99; genetic testing). 
The obviousness of combining the teachings of Gilbert, Hodge and Thurkral et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 4, Gilbert, Hodge and Thurkral et al. teach the method of claim 1 further comprising, receiving textual input and storing the textual input in association with the backup protocol statement, the respective value, and the unique protocol-order identifier as part of the electronic documentation process (see at least Gilbert paragraph 35). 
The obviousness of combining the teachings of Gilbert, Hodge and Thurkral et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 5, Gilbert, Hodge and Thurkral et al. teach the method of claim 1 further comprising, presenting an indication that the value failed to satisfy the pre-determined threshold (see at least Thurkral et al. paragraphs 71-72 and 96). 
The obviousness of combining the teachings of Gilbert, Hodge and Thurkral et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, Gilbert, Hodge and Thurkral et al. teach the method of claim 5 further comprising, receiving an input that requests presentation of one or more backup protocol statements, wherein the one or more backup protocol statements are retrieved in response to the input (see at least Thurkral et al. paragraph 70; …the functional modules portion 56 includes a data collection protocols block…the functional modules portion operates to manage data, query data, store and retrieve data).  
The obviousness of combining the teachings of Gilbert, Hodge and Thurkral et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 7, Gilbert, Hodge and Thurkral et al. teach the method of claim 1, wherein receiving the input includes: 
--receiving a user-defined search criteria in the protocol-statement input field (see at least paragraph 39);
--identifying a previously stored worksheet by searching a database based on the user-defined search criteria, the previously stored worksheet including the set of protocol orders (see at least Thurkral et al. paragraphs 71-72 and 96); and 
--receiving a selection of the previously stored worksheet, the selection comprising the input of each protocol statement (see at least Thurkral et al. paragraphs 71-72 and 96).
The obviousness of combining the teachings of Gilbert, Hodge and Thurkral et al. are discussed in the rejection of claim 1, and incorporated herein.

Claim(s) 8-14 is/are directed to a system. Claim(s) 8-14 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-7. Claim(s) 8-14 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-7 respectively. 

Claim(s) 15-19 is/are directed to a method. Claim(s) 15-19 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-7. Claim(s) 15-19 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-7 respectively. 

As per CLAIM 20, Gilbert, Hodge and Thurkral et al. teach the method of claim 1, wherein the one or more backup protocol statements comprise a step to be carried out when the value fails to satisfy a pre-determined threshold value (see at least Thurkral et al. paragraphs 71-72 and 96).
The obviousness of combining the teachings of Gilbert, Hodge and Thurkral et al. are discussed in the rejection of claim 1, and incorporated herein.



Response to Arguments
Applicant’s arguments filed February 24, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Applicant respectfully submits the claims are not directed to a judicial exception without significantly more. The claims as a whole, including as amended, are directed to statutory subject matter. The specific claim limitations cannot be performed in the human mind and do not merely organize human activity. The purported abstract idea identified in the Action (“creating and documenting protocol orders in a molecular diagnostic laboratory environment”) ignores significant claim limitations and fails to acknowledge that the claims are directed to specific improvements in a computerized method of supplementing a testing-procedure worksheet (claim 1) and a computerized method of supplementing a testing-procedure worksheet (claim 15), not abstract ideas. Claim 8 recites a diagnostic-laboratory system comprising one or more pieces of laboratory equipment for generating a discrete result from a specimen pursuant to a clinical order specifying a diagnostic test and a computing device. It is respectfully submitted the subject matter of claims 1,8, and 15, including as amended, cannot be performed merely by managing personal behavior or relationships or interactions between people.
Additionally, the subject matter of the pending claims is integrated into practical application(s), as demonstrated by the claims. The claims provide technical solutions to technical problems. As explained in the present Application, in some instances it may be desirable to modify one or more related protocol orders, for example in the context of an electronic data capture system (“EDCS”) that uses protocol orders, which may disrupt workflow and/or require canceling or recreating other protocol orders. The pending claim elements, particularly if taken in combination and/or in order, amount to significantly more than any purported abstract idea and should be considered patent-eligible under § 101. Applicant respectfully disagrees the independent claims are representative, bur for at least the reasons given above for independent claims 1,8, and 15, the dependent claims (2-7, 9-14, and 16-20) should also be found eligible under 35 U.S.C. § 101.

In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
In response to argument (2), Examiner respectfully disagrees. Throughout the claim, aside from using computerized in the preamble, giving the claim its broadest reasonable interpretation, all limitations can be interpreted as being done manually. For example, using a pencil and paper. Without reciting the entire claim, these steps can be done with pencil and paper…”receiving in the [protocol]-statement input . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation for the rejection is the knowledge generally available to one of ordinary skill in the art, nevertheless provided from within the references as cited in previous office action above.
The Office believes that the prior art of record used in the 35 U.S.C. 103(a) rejection teaches each and every limitation of the claimed invention and that proper motivation exists for combining the prior art references, therefore, a prima facie case for obviousness has been set forth in the previous Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent No.: 5,786,816 to Macrae et al.: The GUI, according to the present invention, provides several ways to export data gathered during charting.  DDE (Dynamic Data Exchange) allows GUI to notify another Windows application when orders are placed and rules are active.  A patient plan may be exported in a format that can be read by applications such as Microsoft's Excel spreadsheet.
Pub. No.: US 8065161 B2 to Howard et al.: In one example, the software provides the remote computer with powerful drug library creation, editing, and archiving capabilities that can be used by a user, including but not limited to, a biomedical engineer, a pharmacist, a doctor, etc. A single drug formulary worksheet or database with each drug entry having an associated CCA designation can be created for the entire medical facility.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626